DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear in claims 11-12, if the exposing “a metal bis (dithiolene) complex” to a solution is the same metal bis (dithiolene) found in claim 7 or does applicant intend for the addition of the a metal bis (dithiolene) salt into the liquid vehicle including the at least one polar aprotic solvent and water to be the metal bis (dithiolene) complex found in claim 11j, i.e., the mixture forms the complex.  Clarification is requested. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauka et al (US2018/0354191).
Nauka sets forth a fusing agent. Nauka sets forth a method for making a fusing agent comprising: a near infrared absorbing light absorber, water [0063 and Table 2], a colorant and a solvent (0064; 0072 and Table 2).  Said light absorber can be found in amounts from 2 to 6 wt. %--[0065].  Said fusing agent can additionally comprise a surfactant, co-solvent, a biocide, a humectant, and antikogation agent, or combinations thereof—see [0068].  Said co-solvents include 2-1-methyl pyrrolidone and 1-(2-hydroxyethyl)-2-pyrrolidone—see [0072].  The primary difference is Nauka does not expressly set forth the light absorber is a bis (dithiolene) complex.  However, Nauka et al sets forth the use of bi (dithiolene) metal compounds as usable near-infrared absorbing light absorbers see table 1.  Thus from the overall teachings of the reference it would have been within the skill level of an ordinary artisan to obtain a fusing agent as found in instant claims 1, 3-7 and 10.  

Allowable Subject Matter

Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination fails to expressly teach and/or fairly suggest a method for making a bis(dithiolene) complex which includes diluting the solution with an aqueous vehicle such that the reduced metal bis(dithiolene) complex is present in an mount ranging from 1 % to about 3 % by weight after exposing a metal bis(dithiolene) complex to a solution including a reducing agent, and then adding a nitrogen base to the diluted solution to obtained the claimed metal bis(dithiolene) salt.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc